Citation Nr: 1620212	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 2007 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim of service connection for migraine headaches, assigning a zero percent (non-compensable) rating effective March 21, 2012.  The Veteran disagreed with this decision in October 2013, seeking an initial compensable rating for his service-connected migraine headaches.  He perfected a timely appeal in February 2014 and notified VA of a new mailing address.  A Central Office Board hearing was held in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected migraine headaches are more disabling than currently evaluated.  Having reviewed the record evidence, to include the Veteran's Central Office Board hearing testimony in June 2015, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran testified that he had been treated by VA at several different VA clinics in the metropolitan Washington, D.C., region, and at the VA Medical Center in Washington, D.C.  See Board hearing transcript dated June 15, 2015, at pp. 6-10.  A review of the Veteran's VBMS eFolder shows that no VA treatment records have been associated with the claims file.  The Veteran also testified that he had had a VA examination in June 2013 which was the basis of the initial zero percent disability rating assigned for his service-connected migraine headaches.  Id., at pp. 8-9.  Again, a review of the Veteran's VBMS eFolder shows that no VA examination report has been associated with the claims file.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

The Veteran also essentially testified that his service-connected migraine headaches are more disabling than when he was evaluated for VA disability compensation purposes in June 2013.  See Board hearing transcript at pp. 11-14.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected migraine headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for migraine headaches since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any records which may be available from the VA Medical Center in Washington, DC, including a copy of the June 2013 VA examination report, the VA Outpatient Clinic at Fort Belvoir, Virginia, and the VA Outpatient Clinic at Andrews Air Force Base, Maryland.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected migraine headaches are manifested by characteristic prostrating attacks averaging 1 in 2 months over the last several months.  The examiner next is asked to state whether the Veteran's service-connected migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  The examiner finally is asked to state whether the Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

